PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
WAGNER, Mark
Application No. 16/847,606
Filed: 13 Apr 2020
For: INDEPENDENT SUSPENSION SYSTEM FOR A LEANING VEHICLE

:
:
:	DECISION ON PETITION
:
:
:

This is in response to the “PETITION TO ACCEPT INVENTOR AS APPLICANT UNDER 37 CFR 1.183” filed October 1, 2020 which is treated as a petition under 37 CFR § 1.182 TO REMOVE THE NAME OF THE APPLICANT”.   

The petition under 37 C.F.R. § 1.182 is GRANTED. 

On filing of this application, an application data sheet was filed setting forth the applicant as “WW MOTORSPORTS” the assignee. 

By petition, petitioner has clarified that “WW MOTORSPORTS” is not the assignee.  

The rule on changing the applicant is set forth in 37 CFR 1.46, as follows:

… (c)(2) Change in the applicant. Any request to change the applicant under this section after an original applicant has been specified must include an application data sheet under § 1.76 specifying the applicant in the applicant information section (§ 1.76(b)(7)) in accordance with § 1.76(c)(2) and comply with §§ 3.71 and 3.73 of this title. 

This rule does not provide for the situation of changing the applicant from an assignee to the inventors as the rule requires compliance with §§ 3.71 and 3.73.  These provisions, §§ 3.71 and 3.73, are directed to an assignee taking action in an application. In other words, §1.46 contemplates the applicant being changed to an assignee.

Thus, petitioner has properly sought relief pursuant to 37 CFR 1.182, which provides that:
All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).


Accompanying this petition is an application data sheet deleting the assignee as applicant.  

Having considered petitioner’s evidence and arguments on petition, it is concluded that waiver of §§ 371 and 3.73 is appropriate, and thus, the requirements of 1.46(c)(2) have been met to correct the applicant to the inventor.

A corrected filing receipt showing the inventor as the applicant is enclosed.

This matter is being referred to Technology Center AU 3716 for examination as appropriate.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3212.  

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Attachment: Corrected Filing Receipt